Citation Nr: 0838965	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  03-05 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Graves' disease with 
exophthalmus, strabismus and decreased vision.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The veteran had active service from September 1977 to 
September 1981.

The case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In 
November 2004, the Board remanded the case to the RO for 
additional development.  The case was returned to the Board 
for further appellate consideration, and in July 2005, the 
Board denied the veteran's claim for entitlement to service 
connection for Graves' disease with exophthalmus, strabismus 
and decreased vision.  The veteran appealed the Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a February 2008 Memorandum Decision, the 
Court vacated the Board's July 2005 decision and remanded 
this appeal for further development consistent with the 
Memorandum Decision.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In the Memorandum Opinion, it was noted that the Board 
remanded the veteran's claim in November 2004, in part, to 
provide the veteran with an examination to evaluate the 
nature, severity and etiology of his Grave's disease, with an 
opinion as to whether it is at least as likely as not that 
the veteran's Grave's disease became manifest during active 
service or to a compensable degree within a one year period 
of his discharge from active service, and whether it is at 
least as likely as not that the veteran's Grave's disease is 
related to any post-service event(s) or diseases.  

The veteran was provided with this examination in February 
2005.  Subsequent to this examination, the veteran submitted 
private physician statements dated in April and May 2005, 
which indicated that the symptoms the veteran was treated for 
in service may have been early manifestations of his Grave's 
disease.  

As the Memorandum Opinion reflects, the VA examiner rendered 
her February 2005 opinion without a review of these letters.  
Additionally, the Memorandum Opinion indicates that the VA 
examination report is "concise to a fault" and that the 
examiner did not address the etiology of the veteran's 
Grave's disease, his in-service treatment or early complaints 
or provide a complete rationale for her opinion.   The Court 
has instructed the Board to remand the case in order to 
provide the veteran with another examination that complies 
with the terms of the November 2004 Board remand.  

By way of history, the veteran's service treatment records 
revealed no diagnosis of or treatment for Graves' disease.  
There were complaints of headaches, swelling, sore throats 
and congestion, but no diagnosis of thyroid problems.  The 
veteran's separation examination, conducted in September 
1981, also contained no diagnosis of thyroid problems or 
Graves' disease.

An April 2001 letter from F.O., M.D., reflected that the 
veteran was diagnosed with Graves' disease and claimed to 
have had the symptoms of Graves' disease during service.  
Upon review of the veteran's service treatment records, the 
private physician stated that he was unable to find evidence 
to support the veteran's claim, but he admitted that it might 
be possible.

September and October 2001 VA examination reports reflected a 
diagnosis of Graves' disease and that the veteran had claimed 
that his symptoms started during his active service; however, 
neither examiner offered a medical opinion linking the 
veteran's currently diagnosed Graves' disease to his active 
service.

A January 2004 letter from A.G., M.D. indicated that he felt 
it was possible that the early stages of Graves' disease can 
be misinterpreted. 

A February 2005 VA examination report reflects that the 
veteran told the examiner that he began exhibiting the 
symptoms of Graves' disease in the 1970s.  The examiner 
indicated that she reviewed the veteran's medical history and 
medical files.  She opined that it was inconceivable that the 
veteran would have 20 years of Graves' disease prior to being 
diagnosed in 1999.  The VA examiner also stated that she 
agreed with the April 2001 letter from F.O., M.D., which 
stated that he was unable to find evidence of thyroid disease 
symptoms in the veteran's service treatment records.

An April 2005 letter from K.S., M.D., indicated that she had 
reviewed the veteran's medical history, and that she believed 
it was possible that the veteran had the early symptoms of 
Graves' disease in the late 1970s and early 1980s.  In 
addition to the other symptoms the veteran had during 
service, the private physician stated that the veteran may 
have had pretibial myxedema, a text-book symptom of Graves's 
disease, which also may have been misdiagnosed in service.  

In a May 2005 letter, A.G., M.D., indicated that review of 
the veteran's military records "suggests" that the veteran 
had symptoms in service that were compatible with the early 
symptoms of undiagnosed hyperthyroidism.  He also stated that 
he saw no evidence of thyroid function testing in the 
veteran's service treatment records.

In an August 2005 letter from K.S., M.D., she reiterated her 
opinion that pretibial myxedema, which the veteran may have 
had and which may have been confused with swelling of the 
ankles, is a well known symptom of Graves disease.  In 
addition, she indicated that a large thyroid gland causes 
symptoms that feel like a throat problem, and with his weight 
loss, it was very conceivable from a doctor's point of view 
that the veteran's Grave's disease was not correctly 
diagnosed during this military career.

An August 2005 letter from A.S.B., M.D., reflects his opinion 
that retrospective analysis of his medical records from 1977 
to 1981 shows that he had multiple complaints of malaise, 
headaches, sore throat and weight loss, and that all of these 
are consistent with early hyperthyroidism, yet no diagnostic 
evaluation was performed during his military service.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should make arrangements for 
the veteran to be afforded an 
examination, by an appropriate 
specialist, to determine whether the 
veteran's Grave's disease is a result of 
any incident in service or began to 
manifest during service.  All indicated 
tests or studies deemed necessary for an 
accurate assessment should be done.  The 
claims file, this remand and the 
Memorandum Opinion must be made available 
to the examiner(s) for review of the 
pertinent evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The examiner should offer an opinion as 
to (1) whether it is at least as likely 
as not (50 percent or more probability) 
that the veteran's Grave's disease became 
manifest during active service or to a 
compensable degree within a one year 
period of his discharge from active 
service, is related to any in-service 
incident or injury, or otherwise related 
to his active service in any way, and (2) 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's Grave's disease is related to 
any post-service event(s) or diseases.  
If the etiologies of the diagnosed 
disorders are attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events. 

The examiner must reconcile any 
conflicting opinions or reports in the 
claims file.  The examiner should clearly 
outline the rationale and discuss the 
medical principles involved for any 
opinions expressed.  If the requested 
medical opinions cannot be given, the 
examiner should state the reason why.

2.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination without good cause may result in 
the denial of his claims.  38 C.F.R. § 3.655 (2008).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




